Citation Nr: 0530326	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-03 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, spouse and Dr. G.K.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 1997, a 
statement of the case was issued in January 1998, and a 
substantive appeal was received in March 1998.  The veteran 
testified at a Board hearing at the RO in May 2005.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service and, while there is medical evidence of a 
diagnosis of PTSD, there has been no verification of any of 
his claimed in-service stressors upon which the diagnosis was 
based.

2.  The veteran's pre-existing anxiety disorder was 
chronically worsened during active service.   


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

2.  The veteran's generalized anxiety disorder, which clearly 
and unmistakably pre-existed active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005); VAOPGCPREC 3-2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for a generalized anxiety 
disorder based upon aggravation during service.  Therefore, 
no further development is needed with respect to this claim.

As to the claim for service connection for PTSD, the Board 
finds that the appellant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefit.  Specifically, the discussions in 
a July 2003 VCAA letter and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2003 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2003 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the veteran must 
also furnish any pertinent evidence he himself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, with regard to the issues of entitlement to 
service connection PTSD, the Board finds that there has been 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record demonstrates that the 
veteran has been afforded VA examinations in connection with 
this claims, and the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The veteran also appeared at a hearing before 
the undersigned Law Judge.  Moreover, all available pertinent 
records, in service, private, and VA, have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues being 
adjudicated by this appeal.  The Board finds that no further 
action is required by VA to assist the veteran with the claim 
of entitlement to service connection for PTSD.

LAW and REGULATIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
a chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b). If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Mere 
history provided by the veteran of the pre- service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  Medical opinion, not just lay opinion, 
is necessary to show that a condition preexisted service.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2005); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror".  DSM-IV at 427-28.  
These criteria are not based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient. Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997).


FACTS and ANALYSIS
 
The veteran contends that service connection is warranted for 
an acquired psychiatric disorder.  At the time of the 
veteran's August 1966 entrance examination, clinical 
evaluation of his mental status was determined to be normal.  
An accompanying report indicates that the veteran had been 
working full time for the past five years and had minimal 
time off from his work.  On examination, it was determined 
that there was no evidence of a serious emotional disorder 
and it was opined that the veteran was suitable for induction 
at that time.  Thus, the veteran was found to be without a 
mental disorder at the time of his entry into active duty.  
However, there is competent evidence of record demonstrating 
that the veteran had a psychiatric disorder prior to active 
duty.  Letters from private physicians dated in 1965 and 1966 
indicate that the veteran was receiving psychiatric care for 
problems with anxiety.  

In Wagner v. Principi, the Federal Circuit Court found that, 
when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  The Federal Circuit Court 
held, in Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 requires 
that VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
In May 2005, 38 C.F.R. § 3.304 was amended to reflect the 
Federal Circuits analysis in Wagner.  If a disability was not 
noted at the time of entry into service and VA fails to 
establish by clear and unmistakable evidence either that the 
disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established. 

In the current case, there is competent evidence that the 
veteran had a mental disorder prior to service, to include 
letters from physicians who had provided the veteran with 
psychiatric treatment.  As noted above, if such evidence 
clearly and unmistakably shows that the veteran's has a 
psychiatric disorder that pre-existed service, the appeal for 
service connection turns on the question of whether there is 
clear and unmistakable evidence demonstrating that the pre-
existing mental disorder was not permanently aggravated 
during or by such active duty.  

The service medical records reveal that on October 31, 1966, 
shortly after his entrance into active duty, the veteran 
requested to see a psychiatrist.  Depressive reaction with 
anxiety was noted.  The next day, November 1, 1966, it was 
reported that the veteran had a past history of anxiety 
neurosis.  A diagnosis of immature personality disorder was 
made at that time.  The records reveal that the veteran 
sought treatment two more times while on active duty for 
anxiety.  In February 1968, the veteran requested to see a 
psychiatrist just prior to going to Vietnam.  It was 
specifically noted that the veteran had no other problems and 
just needed reassurance.  Six days later it was noted that he 
was having an exacerbation of previously treated fears.  It 
was noted that the veteran had been agitated since he 
received orders for Vietnam.  Subsequently dated service 
medical records, including records promulgated while the 
veteran was in Vietnam, were silent as to complaints of, 
diagnosis of, or treatment for any mental disorders.  
Clinical evaluation of the veteran's psychiatric status was 
determined to be normal at the time of his separation 
examination in October 1968.  

There is a gap in the medical records from the time of the 
veteran's discharge until the 1980's without any objective 
evidence of complaints of, diagnosis of, or treatment for 
mental disorders.  On the veteran's original application for 
compensation submitted in October 1996, he indicated that the 
earliest he had received treatment for a mental disorder was 
in 1983.  

A VA examination was conducted in April 1999 to determine if 
the veteran had an acquired psychiatric disorder which was 
incurred in or aggravated by active duty.  At that time, the 
examiner diagnosed PTSD, major depression and panic disorder.  
There were references to the veteran having served in 
Vietnam, the De-Militarized Zone (DMZ) and Cambodia.  
Although he was a truck driver, the veteran reported that he 
was in heavy combat.  Other unsubstantiated combat incidents 
were also noted.  The veteran alleged that he was evaluated 
for full blown anxiety attacks by psychiatrists and 
psychologists while in Vietnam.  The examination report also 
referenced a history of being in outpatient psychiatric care 
since the 1970's with private doctors.  

In a July 1999 addendum to the examination report, the 
examiner noted that the veteran had anxiety and panic which 
appear to have been permanently aggravated by military 
service.  This was based on the veteran's report of the onset 
of panic attacks while on active duty in Vietnam.  The 
examiner also found there was objective evidence of a 
diagnosis of PTSD based on stressors reported by the veteran.  

A July 2004 VA clinical record includes an assessment that 
the veteran had been suffering from several forms of anxiety 
disorders since he had combat exposure in Vietnam including 
PTSD, panic, generalized anxiety, phobic-anxiety-
depersonalization and neurotic depression.  The physician 
opined that it was clear that the veteran's mental state and 
quality of life had steadily worsened since and due to his 
Vietnam service, and that the panic and major depressive 
disorders were due to a progression of the veteran's 
generalized anxiety disorder.  In May 2005, the latter 
examiner, G. K., M.D. (Dr. K) testified before the 
undersigned that the veteran had an anxiety disorder which 
unequivocally worsened during his time in service.  

Turning first to the issue of PTSD, the Board notes that the 
veteran's service personnel records do not show that he 
received any medals or decorations evincing combat duty; they 
show that he was assigned to the 29th Civilian Affairs 
Company as a light vehicle driver during his approximately 
eight months of service in Vietnam.  

As to the veteran's claimed in-service stressors, he has 
reported that his most significant stressor was being in a 
base camp which was overrun with no way to escape due to a 
canal and his inability to swim and, at other times, he 
reports being in a base camp which was subjected to rockets 
or artillery which destroyed a barracks but without mention 
of a ground attack.  He has alleged that he was required to 
fly 3 times to a remote airstrip as security for an officer 
who was wearing civilian clothes who was allegedly on a 
secret mission.  In 1996 he reported the existence of the 
wound in the right leg.  In August 1998, he alleged he was 
wounded in the right ankle.  Subsequent records do not 
include any reference to a leg or ankle wound.  The service 
medical records are devoid of any treatment for a leg or 
ankle wound and the veteran did not receive a Purple Heart 
Medal awarded for being wounded by enemy action.  The veteran 
has alleged that he participated in handling dead Americans 
and loading them onto helicopters.  He also submitted a 
picture which he alleged included him in the background 
loading bodies.  

The only evidence submitted in support of the veteran's 
alleged participation in combat is a November 1968 
Operational Report of the 29th Civil Affairs Company for the 
Period Ending October 31, 1968.  This document demonstrates 
that, for the 92 day reporting period, the platoons in the 
field had completely surpassed all pre-Tet activities as far 
as freedom of movement and accessibility to and from hamlets 
and villages in the greater I Corps Tactical Zone.  The 
document also demonstrates that certain areas around Da Nang 
continued to be somewhat hampered due to continued enemy 
activity in these areas.  This document does not indicate in 
any way, however, that any of the combat incidents reported 
by the veteran actually occurred, nor does it show any of the 
alleged activity involving an attack on a base camp by either 
ground forces or artillery.  This statement is the equivalent 
of saying that the veteran served in a combat zone.  In 
VAOPGCPREC 12-99 (Oct. 18, 1999), VA's General Counsel 
defined the ordinary meaning of the phrase "engaged in combat 
with the enemy" to mean that the veteran must have personally 
participated in an actual fight or encounter with a military 
foe or hostile unit/instrumentality. Additionally, that 
General Counsel opinion stated that "the fact that a veteran 
participated in a particular operation or campaign does not 
necessarily establish that the veteran engaged in combat."  

The Board finds that there is no persuasive evidence that the 
veteran participated in combat.  As it is not shown the 
veteran engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The Board is cognizant of Pentecost v. Principi, 16 Vet.  
App. 124, 128 (2002), wherein the Court addressed a claim for 
service connection for PTSD and noted that "[a]lthough the 
unit records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  

Here the only evidence of record which indicates that the 
veteran participated in combat is his own allegations and 
testimony.  The Board finds that this evidence is 
inconsistent and largely not credible.  The veteran has 
reported at times that his most stressful incident was being 
at a base camp which was being overrun by ground troops and 
that the veteran's only avenue of escape was across a canal 
but he could not swim.  However, at other times, the veteran 
has reported that his most stressful incident was being at a 
base camp which was attacked by rockets or mortars, 
destroying a barracks.  There was no mention, however, of the 
presence of a ground attack or the fact that the veteran was 
trapped by a canal.  The Board can find no explanation for 
this inconsistency in reports of the veteran's main stressor.  
The veteran has also alleged that he was required to fly to 
remote airstrips on three occasions to serve as security for 
an officer who was dressed in civilian clothes and who was 
meeting unknown people.  The Board finds this allegation is 
not credible on its face as it is highly unlikely that a 
soldier who was not in a combat military occupational 
specialty but rather was a truck driver would be selected to 
perform such a sensitive and hazardous secret mission.  The 
veteran has also alleged that he participated in handling 
dead American bodies.  He submitted a photograph which 
purportedly shows him with these bodies but there is nothing 
in the service personnel records to suggest that he had such 
duty, nor has he submitted any supportive buddy statement.  

In view of the foregoing, the Board finds that the 
overwhelming preponderance of the evidence is against 
verification of any of the veteran's alleged in-service 
stressors upon which a diagnosis of PTSD has been based.  As 
the stressors have not been verified, a link has not been 
established between the veteran's current diagnosis of PTSD 
and an in-service stressor.  See 38 C.F.R. § 3.304(f).  As 
the preponderance of the evidence is against the claim, 
service connection for PTSD is not warranted.  38 C.F.R. § 
3.102.

The Board finds, however, that service connection is 
warranted for generalized anxiety disorder and, as a 
practical matter, his psychoneurotic symptoms will be 
considered in rating this disability.  As noted above, there 
is clear and unmistakable evidence demonstrating that the 
veteran had a pre-existing mental disorder prior to his 
induction into active duty service.  Furthermore, there is 
competent evidence of record indicating that the veteran 
sought treatment for psychiatric problems while on active 
duty including in October 1966, November 1966 and in February 
1968.  The remainder of the service medical records are 
silent as to complaints of, diagnosis of or treatment for any 
mental disorder and clinical evaluation of the veteran's 
psychiatric status was determined to be normal at the time of 
the October 1968 separation examination.  However, VA 
examiners in 1999 and 2004 reviewed the evidence of record, 
interviewed the veteran and opined that the veteran's mental 
disorder had increased as a result of his active duty 
service.  While much of the evidence which was relied upon by 
the examiners in forming the 1999 and 2004 opinions was based 
on information provided by the veteran, which is not 
objectively confirmed by the objective evidence of record, 
the Board finds that the veteran's treating psychiatrist has 
opined in writing and offered sworn testimony that the 
veteran's mental disorder was aggravated by his active duty 
service.  Under these circumstances, the Board must find that 
the evidence as a whole does not clearly and unmistakably 
show that the veteran's preexisting anxiety disorder was not 
aggravated during or as the result of service.  Accordingly, 
service connection for generalized anxiety disorder, is 
warranted on the basis of aggravation.   38 U.S.C.A. § 1110, 
1111 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005); VAOPGCPREC 
3-2003.


ORDER

Service connection for PTSD is denied.

Service connection for a generalized anxiety disorder is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


